UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7281


EMILIO BAUTISTA-SERRANO,

                      Petitioner – Appellant,

          v.

MARY MITCHELL, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:11-cv-01351-RBH)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emilio Bautista-Serrano, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Emilio Bautista-Serrano appeals the district court’s

order denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2011) petition.              The district court referred this case to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The    magistrate      judge       recommended         that    relief       be    denied       and

advised Bautista-Serrano that failure to file timely objections

to     this    recommendation           could       waive     appellate      review       of     a

district court order based upon the recommendation.

               The    timely       filing       of     specific       objections          to     a

magistrate       judge’s         recommendation         is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties       have       been     warned        of     the      consequences            of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);       see    also    Thomas      v.    Arn,     474    U.S.       140     (1985).

Bautista-Serrano           has     waived    appellate         review      by     failing       to

timely        file     objections         after        receiving           proper        notice.

Accordingly, we affirm the judgment of the district court.

               We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented       in     the       materials

before    the    court       and    argument        would     not    aid    the       decisional

process.



                                                                                        AFFIRMED

                                                2